Citation Nr: 0502481	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel





INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the New York, New York Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in August 2003 when it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  In an unappealed rating decision of October 1999, 
reopening of the veteran's claim for service connection for 
psychiatric disability was denied.  

3.  The evidence received since the October 1999 decision is 
either cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  66 
Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The Board and the Appeals Management Center have attempted on 
numerous occasions to provide the veteran with the notice and 
assistance required under the VCAA and the implementing 
regulations.  Unfortunately, the veteran is apparently a 
transient.  He has failed to provide VA with a current 
mailing address, and VA has been unable to determine his 
current address.  The U. S. Court of Appeals for Veterans 
Claims (Court) has stated that it is, "the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown 5 
Vet. App. 262, 265 (1993).  The Court has also held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board concludes that no further development is required under 
the VCAA or the implementing regulations.

II.  Analysis  

Service connection for psychiatric disability was initially 
denied by the Board in an unappealed decision of June 1991 on 
the basis that no acquired psychiatric disorder was present 
in service or until years thereafter.  In an unappealed 
decision of October 1999, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim.  

The current claim to reopen was received in January 2000.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence of record at the time of the October 1999 
decision included service medical records documenting no 
evidence of any psychiatric disorder and post-service medical 
evidence initially documenting the presence of a psychiatric 
disorder in 1986.  In addition, the veteran's statements to 
the effect that his psychiatric disorder resulted from his 
military service.  No medical evidence of a nexus between the 
veteran's psychiatric disability and his military service was 
of record at the time of the October 1999 decision.

The evidence added to the record includes the veteran's own 
statements linking an acquired psychiatric disorder to his 
military service.  His statements are essentially cumulative 
in nature since similar statements of the veteran were 
previously of record.  Moreover, this is not competent 
evidence of the claimed disability or of a nexus between the 
claimed disability and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's statements are not so 
significant by themselves or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of the claim.  

The evidence received since the October 1999 decision also 
includes medical records which continue to document the 
presence of psychiatric disability many years following the 
veteran's discharge from service.  These records do not 
provide a nexus between the veteran's psychiatric disability 
and his military service.  Consequently, they are merely 
cumulative of the evidence previously of record and are not 
so significant that they must be considered to fairly 
consider the merits of the veteran's claim.  None of the 
other evidence added to the record is pertinent to the claim 
to reopen.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claim.  


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for psychiatric disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


